Appeal from a decision of the State Industrial Board ruling that a payment of a medical bill within three years from the date of an application to reopen the ease was a payment of compensation within three years and therefore, the case was not a charge against the special fund created under section 25-a of the Workmen’s Compensation Law, although the medical services themselves were furnished more than three years before the date of the application to reopen. Decision affirmed, with costs to the State Industrial Board against appellant, on the authority of Matter of Kiriloff v. A. G. W. Wet Wash Laundry (293 N. Y. 222). All concur. [See post, p. 935.]